Exhibit 10.1
 
HOME TOUCH HOLDING COMPANY
 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is made as of December
6, 2010, by and among Home Touch Holding Company, a Nevada corporation (the
“Company”), and Home Touch Limited, a corporation formed under the laws of Hong
Kong China (“HTL” and together with the Company, the “HTL Parties”), on the one
hand, and the persons and entities (each, an “Investor” and collectively, the
“Investors”) listed on the Schedule of Investors attached as Exhibit A, on the
other hand.
 
Recitals
 
HTL is a wholly owned subsidiary of the Company.
 
The Company owns 10,000 shares of HTL, which constitutes all of the issued and
outstanding securities of HTL (the “Shares”).
 
The Investors, as the founders and former shareholders of HTL, desire to
purchase the Shares on the terms and conditions set forth herein.
 
The Company desires to sell the Shares to the Investors on the terms and
conditions set forth herein.
 
Agreement
 
In consideration of the foregoing recitals and the mutual promises,
representations, warranties, and covenants hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1
 
Authorization and Sale of the Shares
1.1           Authorization.  The HTL Parties will, prior to the Closing (as
defined below), authorize the sale of the Shares.
 
1.2           Sale and Issuance of Shares.  At the Closing (as defined below),
subject to the terms and conditions of this Agreement, each of the Investors
agrees to purchase, and the HTL Parties agree to sell to each Investor, the
number of Shares set forth opposite such Investor’s name on Exhibit A, at a
purchase price of $2.00 per share.  This Agreementof the HTL Parties with each
Investor is a separate agreement, and the sale of the Shares to each Investor is
a separate sale.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2
 
Closing Dates; Delivery
2.1           Closings. The sale and purchase of the Shares under this Agreement
shall take place at the offices of the Company at 4:00 p.m., local time, on the
date hereof or at such other time and place upon which the Company (the
“Closing”) and the Investors participating in the Closing shall agree.
 
2.2           Delivery.  At the Closing, or soon thereafter, the Company will
deliver to each Investor a certificate registered in such Investor’s name
representing the number of Shares that such Investor is purchasing in the
Closing against payment of the purchase price therefor as set forth opposite
such Investor’s name on Exhibit A, by (a) check payable to the Company, (b) wire
transfer in accordance with the Company’s instructions,or (c) any combination of
the foregoing.
 
SECTION 3
 
Representations and Warranties of the Company
 
Except as otherwise disclosed in the documents, reports and forms of the Company
filed with or furnished to the United States Securities and Exchange Commission
(collectively, the “SEC Reports”), the HTL Parties jointly and severally
representand warrant to the Investors as of the Closing as set forth below.  For
purposes of these representations and warranties, the phrase “to the knowledge
of the HTL Parties” shall mean the actual knowledge after reasonable
investigation of the following officers of the Company: Weng Kung Wong, Liong
Tat Teh and Sek Fong Wong.
 
3.1           Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.  The Company has the requisite corporate power and authority to own and
operate its properties and assets, and to carry on its business as presently
conducted.  HTL is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation.
 
3.2           Corporate Power.  Each of the HTL Parties has all requisite legal
and corporate power and authority to execute and deliver this Agreement, to sell
the Shares and to carry out and perform its obligations under the terms of this
Agreement.
 
3.3           Capitalization. 
 
(a)           The Shares constitute all of the issued and outstanding capital
stock of HTL immediately prior to the Closing.
 
(b)           All issued and outstanding shares of HTL’s securities (i) have
been duly authorized and validly issued, (ii) are fully paid and nonassessable
and (iii) were issued in compliance with all applicable state and Federal laws
concerning the issuance of securities.
 
(c)           The Shares, when issued and delivered and paid for in compliance
with the provisions of this Agreement and the Certificate, will be validly
issued, and will be fully paid and nonassessable.  The Shares will be free of
any liens or encumbrances, other than any liens or encumbrances created by or
imposed upon the Investors; provided, however, that the Shares may be subject to
restrictions on transfer under U.S. state and/or federal securities laws and as
set forth herein.  The Shares are not subject to any preemptive rights or rights
of first refusal.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           There are no options, warrants or other rights (including
conversion or preemptive rights and rights of first refusal) to purchase any of
HTL’s authorized and unissued capital stock.
 
3.4           Authorization.  All corporate action on the part of the Board of
Directorsand stockholders of the HTL Parties necessary for the authorization,
execution, delivery and performance by the HTL Parties of this Agreement, and
the authorization, saleand delivery of the Shares, have been taken or will be
taken prior to Closing.  This Agreement, when executed and delivered by the HTL
Parties, shall constitute valid and binding obligations of the HTL Parties,
enforceable in accordance with their terms, except (i) as limited by laws of
general application relating to bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and the relief of debtors or enforcement of
creditors’ rights generally, and (ii) as limited by rules of law governing
specific performance, injunctive relief or other equitable remedies and by
general principles of equity.
 
3.5           Compliance with Other Instruments.  None of the HTL Parties is in
violation of any material term of its Certificate or Bylaws, each as amended to
date, or in any material respect of any term or provision of any material
mortgage, indebtedness, indenture, contract, agreement, instrument, judgment,
order or decree to which it is party or by which it is bound.  The execution,
delivery and performance of and compliance with this Agreement and the sale of
the Shareswill not result in any material violation of, or materially conflict
with, or constitute a material default under, the Certificate of Incorporation,
Bylaws or other charter documents of the HTL Parties.
 
3.6           Litigation.  To the knowledge of the HTL Parties, there are no
actions, suits, proceedings or investigations pending against the HTL Parties or
their properties (nor has any of the HTL Parties received notice of any threat
thereof) that questions the validity of this Agreement or the right of the HTL
Parties to enter into any of such agreement, or to consummate the transactions
contemplated hereby or thereby.
 
3.7           Governmental Consent.  Assuming the accuracy of the
representations and warranties made by the Investors in Section 4, no consent,
approval or authorization of or designation, declaration or filing with any
governmental authority on the part of the HTL Parties is required in connection
with the valid execution and delivery of this Agreement, or the offer and sale
of the Shares, or the consummation of any other transaction contemplated by this
Agreement, except qualification (or taking such action as may be necessary to
secure an exemption from qualification, if available) of the offer and sale of
the Shares, under applicable U.S. federal and state securities laws.
 
3.8           Offering.  Subject to the accuracy of the Investors’
representations and warranties in Section 4, to the knowledge of the HTL Parties
the offer and sale of the Shares will constitute a transaction exempt from the
registration requirements of Section 5 of the Securities Act of 1933, as amended
(the “Securities Act”) and is in compliance with all applicable securities laws
of the United States and is in compliance with and will have been registered or
qualified (or are exempt from registration or qualification) under the
registration, permit or qualification requirements of all applicable securities
laws of each of the states whose laws govern the issuance of any Shares.  The
Company has not, nor any agent on its behalf has solicited or will solicit any
offers to sell or has offered to sell or will offer to sell all or part of the
Shares to any person or persons so as to require the registration of the Shares
under of the Securities Act or any state securities laws.
 
3.9           Registration Rights and Voting Rights.  HTL is currently not under
any obligation and has not granted any rights to register under the Securities
Act any of its outstanding securities or any of its securities that may
hereafter be issued.  To the knowledge of the HTL Parties, no stockholder of the
HTL Parties has entered into any agreement with respect to the voting of equity
securities of HTL.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.10           Brokers or Finders.  None of the HTL Parties has engaged any
brokers, finders or agents, and the Investors have not incurred, and will not
incur, directly or indirectly, as a result of any action taken by the HTL
Parties, any liability for brokerage or finders’ fees or agents’ commissions or
any similar charges in connection with this Agreement.
 
SECTION 4
 
Representations and Warranties of the Investors
 
Each Investor, severally and not jointly, represents and warrants to the Company
as follows:
 
4.1           No Registration.  The Investor understands that the Shareshave not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein or otherwise made pursuant hereto.
 
4.2           Investment Intent.  The Investor is acquiring the Shares for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof.
 
4.3           Investment Experience.  The Investor has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to HTL so that it is capable of evaluating the merits and
risks of its investment in HTL and has the capacity to protect its own
interests.
 
4.4           Speculative Nature of Investment.  The Investor acknowledges that
its investment in HTL is highly speculative and entails a substantial degree of
risk and the Investor is in a position to lose the entire amount of such
investment.
 
4.5           Access to Data.  The Investor has had an opportunity to discuss
HTL’s business, management and financial affairs with HTL’s management.  The
Investor has had an opportunity to ask questions of officers of HTL, which
questions were answered to its satisfaction.  The Investor acknowledges that any
business plans prepared by HTL have been, and continue to be, subject to change
and that any projections included in such business plans or otherwise are
necessarily speculative in nature, and it can be expected that some or all of
the assumptions underlying the projections will not materialize or will vary
significantly from actual results.
 
4.6           Accredited Investor.  The Investor is an “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the Securities
and Exchange Commission.
 
4.7           Foreign Investor.  If the Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Investor hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Shares.  Such Investor’s
subscription and payment for and continued beneficial ownership of the Shares,
will not violate any applicable securities or other laws of the Investor’s
jurisdiction.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.8           Residency.  The residency of the Investor (or, in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on Exhibit A.
 
4.9           Restriction on Resales.  The Investor acknowledges that the
Sharesmust be held indefinitely unless subsequently registered under the
Securities Act and qualified by state authorities or unless an exemption from
such registration or qualification is available.  The HTL Parties are under no
obligation to register or qualify the Shares.  There is no assurance that the
HTL Parties will register or be able to successfully complete the registrationof
the Shares.  The Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to HTL which are
outside of the Investor’s control, and which the HTL Parties are under no
obligation and may not be able to satisfy.  The Investor further understands
that there is no assurance that any exemption from registration under the
Securities Act will be available or, if available, that such exemption will
allow Investor to dispose of or otherwise transfer any or all of the Shares in
the amounts or at the times the Investor might propose.
 
4.10           Rule 144.  The Investor is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including among other things, the existence of a public market for
the shares, the availability of certain current public information about HTL,
the resale occurring not less than one year after a party has purchased and paid
for the security to be sold, the sale being effected through a “broker’s
transaction” or in transactions directly with a “market maker” and the number of
shares being sold during any three-month period not exceeding specified
limitations.  The Investor understands that the current public information
referred to above is not now available and the HTL Parties have no present plans
to make such information available.  The Investor acknowledges and understands
that HTL may not be satisfying the current public information requirement of
Rule 144 at the time the Investor wishes to sell the Shares and that, in such
event, the Investor may be precluded from selling such securities under
Rule 144, even if the other requirements of Rule 144 have been satisfied.  The
Investor acknowledges that, in the event all of the requirements of Rule 144 are
not met, registration under the Securities Act or an exemption from registration
will be required for any disposition of the Shares.  The Investor understands
that, although Rule 144 is not exclusive, the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell restricted securities
received in a private offering other than in a registered offering or pursuant
to Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales and that such
persons and the brokers who participate in the transactions do so at their own
risk.
 
4.11           No Public Market.  The Investor understands and acknowledges that
no public market now exists for any of the securities issued by HTL and that the
HTL Parties have made no assurances that a public market will ever exist for
HTL’s securities.
 
4.12           Authorization. 
 
(a)           The Investor is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.   The Investor has the requisite limited liability company power
and authority to own and operate its properties and assets, and to carry on its
business as presently conducted.
 
(b)           The Investor has all requisite legal and limited liability company
power and authority to execute and deliver this Agreement, to purchase the
Shares hereunder and to carry out and perform its obligations under the terms of
this Agreement.  All action on the part of the Investor necessary for the
authorization, execution, delivery and performance of this Agreement and the
performance of all of the Investor’s obligations under this Agreement, has been
taken or will be taken prior to the Closing.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(c)           This Agreement, when executed and delivered by the Investor, will
constitute valid and legally binding obligations of the Investor, enforceable in
accordance with their terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.
 
(d)           The Investor has obtained any and all consents, approvals,
authorizations, orders, filings, registrations or qualifications of or with any
court, governmental authority or third person that are required to be obtained
by the Investor in connection with the execution and delivery of this Agreement,
or the performance of the Investor’s obligations hereunder or thereunder.
 
4.13           Brokers or Finders.  The Investor has not engaged any brokers,
finders or agents, and none of the HTL Parties nor any other Investor has, nor
will, incur, directly or indirectly, as a result of any action taken by the
Investor, any liability for brokerage or finders’ fees or agents’ commissions or
any similar charges in connection with this Agreement.
 
4.14           Investor Counsel.  The Investor acknowledges that it has had the
opportunity to review this Agreement, the exhibits and schedules attached hereto
and the transactions contemplated by this Agreement with its own legal
counsel.  Each Investor is relying solely on such counsel and not on any
statements or representations of the HTL Parties or its agents for legal advice
with respect to this investment or the transactions contemplated by this
Agreement.
 
4.15           Tax Advisors.  The Investor has reviewed with its own tax
advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  With respect to
such matters, the Investor relies solely on such advisors and not on any
statements or representations of the HTL Parties or any of their agents, written
or oral.  The Investor understands that it (and not the HTL Parties) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
 
4.16           Legends.  Such Investor understands and agrees that the
certificates evidencing the Shares, or any other securities issued in respect of
the Shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, may bear legends relating to restrictions on
transfer under federal and state securities laws and legends required under
applicable state securities laws.
 
SECTION 5
 
Miscellaneous
5.1           Amendment.  Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
HTL Parties and the Investors holding a majority of he Shares transferred
pursuant to this Agreement (excluding any of such shares that have been sold to
the public or pursuant to Rule 144).  Any such amendment, waiver, discharge or
termination effected in accordance with this paragraph shall be binding upon
each holder of any securities purchased under this Agreement at the time
outstanding (including securities into which such securities have been converted
or exchanged or for which such securities have been exercised) and each future
holder of all such securities.  Each Investor acknowledges that by the operation
of this paragraph, the holders of a majority of the Shares issued pursuant to
this Agreement (excluding any of such shares that have been sold to the public
or pursuant to Rule 144) will have the right and power to diminish or eliminate
all rights of such Investor under this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
5.2           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, or otherwise delivered by hand or by messenger
addressed:
 
(a)           if to an Investor, at the Investor’s address, as set forth on
Exhibit A, as may be updated in accordance with the provisions hereof;
 
(b)           if to any other holder of any Shares, at such address, as shown in
the records of HTL, or, until any such holder so furnishes an address, to HTL,
then to and at the address of the last holder of such Shares for which HTL has
contact information in its records;
 
(c)           if to the Company, to11-2, Jalan 26/70A, Desa Sri Hartamas, 50480
Kuala Lumpur, Malaysia, facsimile number 603-3324-0211, attention: Chief
Executive Officer;
 
(d)           if to HTL, to 703 Liven House, 61-63 King Yip Street, Kwun Tong,
Hong Kong,  facsimile number 852 2111 0121, attention:  Chief Executive Officer.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or three (3)
business days after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid.
 
5.3           Governing Law.  This Agreement shall be governed in all respects
by the internal laws of the State of Nevada as applied to agreements entered
into among Nevada residents to be performed entirely within Nevada, without
regard to principles of conflicts of law.
 
5.4           Brokers or Finders.  The Company shall indemnify and hold harmless
each Investor from any liability for any commission or compensation in the
nature of a brokerage or finder’s fee or agent’s commission (and the costs and
expenses of defending against such liability or asserted liability) for which
such Investor or any of its constituent partners, members, officers, directors,
employees or representatives is responsible to the extent such liability is
attributable to any inaccuracy or breach of the representations and warranties
contained in Section 3.10.  Each Investor, severally and not jointly, agrees to
indemnify and hold harmless the HTL Parties and each other Investor from any
liability for any commission or compensation in the nature of a brokerage or
finder’s fee or agent’s commission (and the costs and expenses of defending
against such liability or asserted liability) for which the HTL Parties, any
other Investor or any of their constituent partners, members, officers,
directors, employees or representatives is responsible to the extent such
liability is attributable to any inaccuracy or breach of the representations and
warranties contained in Section 4.13.
 
5.5           Expenses.  The HTL Parties and the Investors shall each pay their
own expenses in connection with the transactions contemplated by this Agreement.
 
5.6           Survival.  The representations, warranties, covenants and
agreements made in this Agreement shall survive any investigation made by any
party hereto and the closing of the transactions contemplated hereby for six
months from the date of the Closing.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.7           Successors and Assigns.  This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by any Investor without the prior written consent of the HTL
Parties.  Except as set forth in the preceding sentence, any attempt by an
Investor without such permission to assign, transfer, delegate or sublicense any
rights, duties or obligations that arise under this Agreement shall be
void.  Subject to the foregoing and except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties.
 
5.8           Entire Agreement.  This Agreement, the exhibits and schedules
thereto and the other documents delivered pursuant hereto and thereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof, and no party shall be liable or bound to any
other party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.  Each party expressly represents and warrants that it is not relying
on any oral or written representations, warranties, covenants or agreements
outside of this Agreement.
 
5.9           Severability.  Unless otherwise expressly provided herein, the
rights of the Investors hereunder are several rights, not rights jointly held
with any of the other Investors.  In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision, and the parties agree to negotiate, in good
faith, a legal and enforceable substitute provision which most nearly effects
the parties’ intent in entering into this Agreement.
 
5.10           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto.
 
5.11           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
 
5.12           Jurisdiction; Venue.  With respect to any disputes arising out of
or related to this Agreement, the parties consent to the exclusive jurisdiction
of, and venue in, the courts in the State of Nevada.
 
5.13           Facsimile.  This Agreement may be executed via facsimile.  In the
event that any signature is delivered by facsimile transmission or electronic
portable document format such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic
portable document format signature page were an original thereof.
 
5.14           Further Assurances.  Each party hereto agrees to execute and
deliver, by the proper exercise of its corporate, limited liability company,
partnership or other powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement.
 
5.15           Waiver of Potential Conflicts of Interest.  Each of the Investors
and the Company acknowledges that Chen-Drake Law Group, P.C. (the “Firm”) is
representing only the Company in this transaction.By executing this Agreement,
each of the Investors and the HTL Parties hereby agrees that it has had the
opportunity to retain independent legal counsel with respect to the preparation,
review and negotiation of this Agreement and waives any actual or potential
conflict of interest which may arise as a result of the Firm’s past, present and
future representation of any of the Investors or the HTL Parties.  Each of the
Investors and the HTL Parties represents that it has had the opportunity to
consult with independent counsel concerning the giving of this waiver.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
5.16           Attorneys’ Fees.  In the event that any suit or action is
instituted under or in relation to this Agreement, including without limitation
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 


 
(Signature pages to follow)


 
- 9 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
 
COMPANY:
 


 
HOME TOUCH HOLDING COMPANY
a Nevada corporation


 
By:   /s/ Liong Tat
Teh                                                                             
           Liong Tat Teh, Chief Financial Officer




 
HTL:
 


 
HOME TOUCH LIMITED
a Hong Kong China corporation




By:  /s/ Ng Tze Lung David
Gunawan                                                   
Ng Tze Lung David Gunawan, Chief Executive Officer


















 
 
 
 
Home Touch Holding Company / Home Touch Limited
Signature Page to Common Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
 

 
INVESTORS:
 


UP PRIDE INVESTMENTS LIMITED,
a British Virgin Islands limited liability company






By:  /s/ Ng Tze Lung David
Gunawan                                                       
Ng Tze Lung David Gunawan, Sole Member






MAGICSUCCESS INVESTMENTS LIMITED,
a British Virgin Islands limited liability company




By:  /s/ Stella Wai
Yau                                                                                
Stella Wai Yau, Sole Member


 
 
 
 
Home Touch Holding Company / Home Touch Limited
Signature Page to Common Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SCHEDULE OF INVESTORS


Name and Address
Number of
Shares
Purchase Price
Up Pride Investments Limited
Attn:  David Gunawan Ng
Unit 01, 22/F., Block E
Perfect Mount Gardens
1 Po Man Street
Shaukeiwan, Hong Kong
5,000
$10,000
Magicsuccess Investments Limited
Attn:  Stella Wai Yau
Unit 01, 22/F., Block E
Perfect Mount Gardens
1 Po Man Street
Shaukeiwan, Hong Kong
5,000
$10,000
TOTAL:
 
US$ 20,000

 

 
 
 
 

--------------------------------------------------------------------------------